       Case 2:19-cv-01207-CB-RAL Document 220 Filed 03/08/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JOHN DALE PREACHER,                           )
                                              )
                       Plaintiff,             )      Civil Action No. 19-1207
                                              )
               v.                             )      Judge Cathy Bissoon
                                              )      Magistrate Judge Richard A. Lanzillo
CORRECT CARE SERVICES, et al.,                )
                                              )
                       Defendants.            )


                                    MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Richard A. Lanzillo for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On January 29, 2021, the Magistrate Judge issued a Report (Doc. 207) recommending

that the Motion to Dismiss (Doc. 125) filed by Defendant Dr. Kross be granted in part and

denied in part. Service of the Report and Recommendation (“R&R”) was made on the parties,

and Plaintiff has filed Objections and Defendant Dr. Kross responded to those objections.

See Docs. 211, 216.

       After a de novo review of the pleadings and documents in the case, together with the

Report and Recommendation and the Objections thereto, the following Order is entered:

the Motion to Dismiss (Doc. 125) filed by Defendant Dr. Kross is GRANTED IN PART and

DENIED IN PART, as follows. The motion is denied as to Counts 49, 50, and 51, and

Plaintiff’s Eighth Amendment deliberate indifference claims against Defendant Dr. Kross will be

permitted to move forward. On the other counts, Defendant’s Motion is granted. Accordingly,

Plaintiff’s claims against Defendant Dr. Kross for retaliation (Count 52) and, to the extent
       Case 2:19-cv-01207-CB-RAL Document 220 Filed 03/08/21 Page 2 of 2




Plaintiff alleges state law negligence, are dismissed with prejudice, and the R&R is adopted as

the Opinion of the District Court.

       IT IS SO ORDERED.



March 8, 2021                                       s\Cathy Bissoon
                                                    Cathy Bissoon
                                                    United States District Judge
cc (via ECF email notification):

All Counsel of Record

cc (via U.S. Mail):

John Dale Preacher
HU7994
SCI Houtzdale
209 Institution Drive
P.O. Box 1000
Houtzdale, PA 16698-1000




                                                2
